 1
 2
 3
 4
 5
 6
                                  IN THE UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
 8                                            AT TACOMA

 9   UNITED STATES OF AMERICA,                 )
                                               )
10                           Plaintiff,        )              NO. CR18-5456 RJB
11                                             )
                       vs.                     )             ORDER GRANTING MOTION TO
12                                             )             CONTINUE PRE-TRIAL MOTIONS
     BRANDON SEWARD,                           )             & TRIAL DATE
13                                             )
14                           Defendant.        )
                                               )
15   __________________________________________)

16          THE COURT has considered the defendant’s unopposed motion to continue the trial date and
17
     pretrial motions deadline and the facts and circumstances described therein (Dkt. 28), which are hereby
18
     incorporated as findings of fact, and finds that:
19
            (a) taking into account the exercise of due diligence, a failure to grant a continuance in this case
20
21   would deny counsel for the defendant the reasonable time necessary for effective preparation due to

22   counsel’s need for more time to review the evidence, consider possible defenses, and gather evidence
23
     material to the defense, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and
24
            (b) a failure to grant such a continuance in this proceeding would likely result in a miscarriage of
25
     justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
26




     ORDER GRANTING MOTION TO
     CONTINUE PRE-TRIAL MOTIONS & TRIAL
     DATE
 1           (c) the additional time requested is a reasonable period of delay, as the defendant has requested
 2
     more time to prepare for trial, to investigate the matter, to gather evidence material to the defense, and to
 3
     consider possible defenses; and
 4
             (d) the case is sufficiently complex that it is unreasonable to expect adequate preparation for
 5
 6   pretrial proceedings or the trial itself within the current trial schedule, as set forth in 18 U.S.C. §

 7   3161(h)(7)(B)(ii); and
 8
             (e) the ends of justice will best be served by a continuance, and the ends of justice outweigh the
 9
     best interests of the public and the defendant in any speedier trial, as set forth in 18 U.S.C. §
10
     3161(h)(7)(A); and
11
12           (f) the additional time requested between the current trial date of November 19, 2018, and the

13   new trial date is necessary to provide counsel for the defendant the reasonable time necessary to prepare
14   for trial, all of the facts set forth above; and
15
             (g) that the period of delay from the date of this motion to the new trial date is excludable time
16
     pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
17
18           IT IS THEREFORE ORDERED that the trial date in this matter shall be continued to March 25,

19   2019, and that pretrial motions shall be filed no later than February 13, 2019. The pretrial conference
20   shall be held March 15, 2019, at 8:30 a.m.
21
22           DONE this 3rd day of January, 2019.
23
24
25
                                                        A
                                                        ROBERT J. BRYAN
26                                                      United States District Judge




     ORDER GRANTING MOTION TO
     CONTINUE PRE-TRIAL MOTIONS & TRIAL
     DATE
 1   Presented by:
     /s/ Bryan G. Hershman
 2
     BRYAN G. HERSHMAN, WSB #14380
 3   Attorney for Defendant SEWARD

 4
 5
     ________________________________
 6   ANDRE M. PENALVER
     Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




     ORDER GRANTING MOTION TO
     CONTINUE PRE-TRIAL MOTIONS & TRIAL
     DATE
